Citation Nr: 0030071	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  93-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for major depression with 
panic attacks and agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for a phobic neurosis.  

In a June 1995 decision, the Board reopened the claim for 
service connection for a psychiatric disorder and the claim 
was remanded for further evidentiary development.  In 
November 1997, the Board again remanded the claim for service 
connection for a psychiatric disorder for additional 
development, including completion of a VA examination as 
specified in the June 1995 remand.  In April 2000, the 
veteran was afforded a VA examination by 2 VA psychiatrists, 
and the Board has determined that the evidence of record is 
sufficient for making a determination regarding the instant 
claim. 

The Board notes that at one point, the veteran's claim for 
service connection for a psychiatric disorder included a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  This claim was adjudicated separately by 
the RO, pursuant to the Board's June 1995 remand order.  As 
the original claims folder is unavailable, it is unclear 
whether an appeal was perfected regarding this claim.  The 
decision below grants service connection for the veteran's 
psychiatric disorder, most recently diagnosed as major 
depression with panic attacks and agoraphobia. However, the 
Board will refer the matter of service connection for PTSD to 
the RO to determine if the veteran perfected that appeal and, 
if so, whether he wishes to pursue the appeal in light of the 
favorable decision below. 
 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The record includes evidence of the in-service 
manifestation of anxiety attacks, continuity of 
symptomatology for an anxiety/panic disorder, and opinions 
from 2 VA psychiatrists and a private psychiatrist indicating 
a relationship between the veteran's current psychiatric 
disorder, diagnosed as major depression with panic attacks 
and agoraphobia, and the period of active service.  


CONCLUSION OF LAW

Major depression with panic attacks and agoraphobia was 
incurred during the veteran's period of active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a psychiatric disorder which 
is the result of witnessing nuclear bomb testing and 
detonation during his period of active service.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The Board notes that during the pendency of the veteran's 
appeal, portions of Title 38 of the United States Code have 
been amended.  Specifically, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, has been substantially 
revised.  The revised statutes contain no "well-grounded 
claim" requirement and instead provide that VA must assist 
in the development of claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2000).  VA must make "reasonable efforts" to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 1991 & Supp. 2000).  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that these revisions 
are applicable to the instant claim as they are more 
favorable than the prior statutory provisions.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The revised statutes also contain expanded notice provisions, 
which require that the claimant be notified when VA is unable 
to obtain all of the relevant records which are sought in 
conjunction with a claim.  38 U.S.C.A. § 5103A(b)(2)(A) (West 
1991 & Supp. 2000).  In this instance, the veteran's original 
claims folder was lost during the pendency of his appeal and 
a rebuilt folder is being utilized.  The record suggests that 
there are relevant records which have not been sought or 
obtained with regard to the veteran's appeal and that there 
are additional records outstanding which might render the 
rebuilt folder more complete.  Having reviewed the record, 
however, the Board has determined that the record contains 
sufficient medical evidence for the Board to make a decision 
regarding this claim and it is found that no further 
development is necessary.  As the decision herein is fully 
favorable, the veteran has not been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted, neither the veteran's original claims folder nor 
the service medical records are available for review.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  As the original claims folder is 
unavailable, the Board could not review the majority of the 
primary sources of documentation with regard to the instant 
claim.  However, the record does include a December 1996 
rating decision, a June 1995 Board remand, and a November 
1997 Board remand, and these decisions discuss and summarize 
the evidence which was of record prior to the time when the 
original claims folder was lost.  The Board has accordingly 
considered the evidence as presented in those decisions in 
conjunction with adjudication of the instant claim.  

On review of the record, the Board has concluded a grant of 
service connection is warranted for the veteran's currently 
manifested psychiatric disorder, which has been recently 
diagnosed as major depression with panic attacks and 
agoraphobia.  According to the December 1996 rating decision, 
the veteran's service medical records are negative for 
finding, complaints, or diagnosis of a neuropsychiatric 
disorder.  However, in statements during the course of his 
appeal, he has consistently reported that he was initially 
treated for anxiety attacks during his active service after 
witnessing a nuclear bomb explosion.  The veteran is 
competent to report on that which comes to him through his 
senses, and thus, his assertions of in-service treatment for 
anxiety attacks constitutes competent evidence in support of 
his claim.  Layno v. Brown, 6 Vet. App. 465 (1994).

Furthermore, the record includes corroborating evidence 
indicating that during his active duty, the veteran was 
assigned to an area where nuclear testing was performed.  
According to the December 1996 rating decision, a February 
1984 report from the Environmental Services Group (ESG) (now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)) noted that the veteran had been assigned 
to the 762nd Quartermaster Company at Camp Desert Rock during 
Operation TEAPOT, in 1955.  The report apparently indicated 
that the veteran's unit was responsible for providing 
subsistence supplies to Desert Rock mess halls, and it was 
noted that it was possible the veteran witnessed one test 
shot, as it was the policy to allow all troops the 
opportunity to witness at least one test detonation.  Thus, 
there is evidence which corroborates the veteran's 
contentions that he witnessed nuclear testing, and in the 
Board's view, this corroborating evidence lends credibility 
to the veteran's contentions regarding his in-service 
experiences.  

The record also includes evidence of continuity of 
symptomatology for anxiety and panic attacks since the time 
of service.  In statements during the course of his appeal, 
the veteran has reported treatment on an ongoing basis since 
the time of his discharge from active duty.  On VA 
examination in April 2000, he reported that these 
anxiety/panic attacks became so debilitating that he was 
forced to quit working in 1970, and he was agoraphobic for a 
period of 2-3 years.  Post-service medical records included a 
June 1978 report from A. G., M.D., who indicated that the 
veteran had a diagnosis of phobic neurosis with a 10 year 
history of symptoms.  At the time of the December 1996 
decision, the RO also considered records from the Social 
Security Administration, indicating an August 1981 statement 
from S. M., M.D., showing a diagnosis of chronic anxiety 
disorder with phobic manifestations, and a February 1982 
report from J. C. F., M.D., indicating a diagnosis of panic 
attacks with agoraphobia.  Private treatment for anxiety 
attacks, depression, and a phobic reaction is indicated in 
1991 and 1992, and diagnoses on VA examination in April 2000 
included major depression with panic attacks and agoraphobia 
and panic disorder.  Thus, there is evidence that an anxiety 
disorder or a form thereof has been manifested since the 
veteran's period of active service.  

Most importantly, the record includes three medical opinions 
which suggest that there is a causal relationship between the 
veteran's current psychiatric disorder and his period of 
active service.  In 1995, the Board reopened the veteran's 
previously denied claim for service connection for a 
psychiatric disorder.  The Board's decision was based on new 
and material evidence indicating treatment by J. C.,  M.D., 
and L. M., Ph.D., a psychotherapist.  In a July 1991 report, 
Drs. J. C. and L. M. stated that in-service stressors 
contributed to the veteran's current disability, which was 
diagnosed as intensive panic/anxiety attacks, chronic 
depression, and a phobic reaction to public places.  In an 
April 1992 report, the same two physicians  concluded that 
there was a strong positive relationship between the 
veteran's current symptoms of unmanageable panic, depressive 
symptoms, and functional disabilities (both physical and 
psychological) and the trauma experienced during his 
witnessing of nuclear testing.  

In April 2000, the veteran was examined by 2 VA 
psychiatrists, Dr. E. and Dr. A.  Dr. E. (the Chief of 
Psychiatry Service) commented that the veteran had no history 
of psychiatric illness prior to enlistment and no known 
history for psychiatric illness or substance abuse, 
decreasing the likelihood of genetic transmission.  She noted 
that he experienced his first panic attack while in the 
service, and since that time his functioning had 
deteriorated.  Dr. E. provided an Axis I diagnosis of major 
depression with panic attacks and agoraphobia, rule out panic 
disorder.  It was noted that it is not unusual for major 
depression to coincide with panic attacks and agoraphobia.  

Dr. A. provided a diagnosis of panic disorder, currently 
without agoraphobia.  In the examination report, it was noted 
that the veteran reported no psychiatric symptoms prior to 
enlistment, and he had reported one anxiety episode while on 
active duty for which he received some medication to calm him 
down.  Following release from active duty, he gave evidence 
of panic disorder which was severe enough for him to receive 
disability retirement.  Dr. A. stated that there was no 
objective evidence to support the psychiatric complaints 
except a disability retirement, and it was noted that the 
description of his anxiety attacks on active duty fit well 
with panic disorder.  It was Dr. A.'s opinion that that it 
would appear that service connection for panic disorder was 
warranted.  

Thus, the veteran's private physician and 2 VA examiners have 
indicated that his current psychiatric disorder is related to 
the period of active military service.  As such, all of the 
medical opinions of record are favorable to the veteran's 
claim.  In light of the credible evidence of the in-service 
manifestations of anxiety attacks, evidence of continuity of 
symptomatology for a panic disorder since the time of 
service, and medical evidence relating the current diagnoses 
to the period of active service, the Board finds that the 
evidence supports a grant of service connection for a 
psychiatric disorder.  On VA examination in April 2000, the 
Chief of Psychiatry Service provided a diagnosis of major 
depression with panic disorder and agoraphobia.  The Board 
finds this diagnosis to be consistent the other diagnoses of 
record, and thus, service connection is granted for major 
depression with panic attacks and agoraphobia.  

For the reasons stated above, therefore, the Board finds that 
service connection is warranted for major depression with 
panic attacks and agoraphobia.  Accordingly, the veteran's 
claim is granted.  


ORDER

Service connection is granted for major depression with panic 
attacks and agoraphobia.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

